Third District Court of Appeal
                                State of Florida

                           Opinion filed January 7, 2015.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D14-1070
                          Lower Tribunal No. 14F-1339
                              ________________

                                   Alan Feuer,
                                      Appellant,

                                         vs.

           Florida Department of Children & Families, etc.,
                                      Appellee.



      An Appeal from the State of Florida, Department of Children & Families,
Office of Appeal Hearings.

      Alan Feuer, in proper person.

      Leslie Hinds St-Surin, Assistant Regional Counsel, for appellee.


Before LAGOA, FERNANDEZ and LOGUE, JJ.

      PER CURIAM.

      The only issue in this appeal is whether appellant, Alan L. Feuer, received

an order entered by a hearing officer in connection with appellant’s request for a
hearing regarding his claim for benefits filed with the Florida Department of

Children and Families (“DCF”). Appellant claims that he did not receive the

subject notice and DCF correctly argues that appellant is presumed to have

received the notice because it was mailed to him in conformity with the systematic

business practice of the Office of Appeal Hearings. Although the presumption does

apply, it is a rebuttable presumption, and appellant is entitled to an evidentiary

hearing on the issue of whether he received notice of the issuance of the order. See

Reich v. Dep’t of Health, 868 So.2d 1275 (Fla. 1st DCA 2004).

      Reversed and remanded for further proceedings.




                                         2